DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on December 14, 2020.  Claims 1 and 11 are amended.  Claims 7-9 and 17-19 are cancelled. Claims 1-6, 10-16, and 20 are pending in the case.  Claims 1 and 11 are the independent claims.  
This action is final.


Applicant’s Response
In Applicant’s Amendment dated December 14, 2020, Applicant amendment the claims and provided arguments in response to the rejections of the claims under 35 USC 103.

Response to Argument/Amendment 
Applicant’s amendments to the claims in response to the rejection of the claims under 35 USC 103 in the previous office action are acknowledged, and Applicant’s associated arguments have been fully considered.  Applicant argues that Jambou, Teng, Bou-Ghannam, Ma, Allen, and Song do not teach features of amended claims 1 and 11, including “transmitting, by the client application, the extracted executable code of the user interface element to a second client device, the extracted executable code configured to cause the second client device to retrieve the data associated with the portion of the network application and execute the extracted executable code so as to display the user interface Applicant’s arguments are persuasive, and the rejection is withdrawn.
However, new grounds of rejection are provided below. 

Claim Rejections – 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jambou (US 20180024730 A1) in view of Teng et al. (US 20190230188 A1), further in view of Bou-Ghannam et al. (US 20110022943 A1), further in view of Skirpa et al. (US 20120010995 A1).
With respect to claims 1 and 11, 
a system for providing a dynamically updating user interface element associated with a network application, comprising a client device comprising a processor executing a client application (e.g. paragraph 0021, computing device 201 as shown in Fig. 2, including widget application 210, includes a processor), and a network interface in communication with an application server executing a network application (e.g. paragraph 0023, applications 205 as shown in Fig. 2, executing in full screen mode in virtual display; paragraph 0026, transmitting events, screens, etc. over network including by user of RFB solution; paragraph 0055, computer readable program instructions for carrying out described invention executing on remote computer or server connected to user’s computer through network;  paragraph 0060, system provided to end users through cloud computing infrastructure, provision of resources over network; network access to virtual computing resources such as applications in the cloud; paragraph 0061, user accessing applications in the cloud; i.e. executing applications used as the basis for widget creation are hosted on and executing on a server/in the cloud and accessed by the user via a user computing device such as computing device 201; therefore, the application which is the basis of a user-created widget would be a network application executing on an application server; see also Fig. 9, network interface 918 of computer 902), wherein the client application is configured to perform a method, and
 the method for providing a dynamically updating user interface element associated with a network application, comprising: 
receiving, by a client application executed by a client device, from an application server executing a network application, a selection of a portion of the network application (e.g. paragraph 0023, user generating widgets using widget application, defining area of GUI of application to serve as viewable portion of widget; widget application mapping user touch/mouse coordinates to define area to set of points defining viewable area for resulting widget; paragraphs 0055, 0060-0061 as cited above, indicating that the application which is the basis of the user-created widget may be an application executing on a remote server/cloud
generating, by the client application, a user interface element comprising the portion of the network application (e.g. paragraph 0023, widget application using API to generate new instance of virtual display and unique widget identifier associating the virtual display with selected application; creating a window for the widget on the display); 
retrieving, by the client application (via the network interface) from the application server, data associated with the portion of the network application (e.g. paragraph 0023, content received from corresponding virtual display of the selected application; paragraphs 0055, 0060-0061 as cited above, indicating that the application which is the basis of the user-created widget may be an application executing on a remote server/cloud; i.e. where the application is executing on a remote server, the content received from the corresponding virtual display of the application will be received from the server/cloud); and 
displaying the user interface element and the retrieved data associated with the portion of the network application (e.g. paragraph 0023, displaying content received from corresponding virtual display within created window for widget).
Although Jambou indicates that the application associated with the widget may be a remote application executing on a server (as cited above), and further indicates that the widget application and a browser may share overlapping and/or compatible functionalities (e.g. paragraph 0035, executing application that can communicate with widget application 210, such as web browser and/or instance of widget application, in order to output widgets on display), it does not explicitly disclose that the client application comprises an embedded browser, or that the embedded browser performs the step of displaying the user interface element and retrieved data.    
However, Teng teaches that the client application comprises an embedded browser, and that the embedded browser performs the step of displaying the user interface element and retrieved data (e.g. paragraph 0008, providing remoted application to client device over a network, such as through a web browser, where application is included as a web widget within a web application; paragraph 0012, client comprises browser including application engine performing operations related to communication between client and web server for providing remoted application to browser; paragraph 0013, viewing stream of remoted application in web widget through browser).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Jambou and Teng in front of him to have modified the teachings of Jambou (directed to custom widgets based on GUIs of applications), to incorporate the teachings of Teng (directed to providing a hosted application as a web widget) to include the capability to implement the widget application (i.e. of Jambou) as or including a browser application in which the widget including the remote application is displayed.  One of ordinary skill would have been motivated to perform such a modification in order to provide improved techniques of providing resource-intensive applications over the web which reduce the usage of local resources as described in Teng (paragraph 0002).
Jambou and Teng do not explicitly disclose:
extracting executable code of a portion of a document-object-model (DOM) element of the network application corresponding to the selection of the portion of the network application;
that the generated user interface element comprises the extracted executable code;
that the displaying of the user interface element and retrieved data is performed by executing, by the embedded browser, the extracted executable code of the user interface element so as to display the retrieved data associated with the portion of the network application.
However, Bou-Ghannam teaches:
extracting executable code of a portion of a document-object-model (DOM) element of the network application corresponding to the selection of the portion of the network application (e.g. paragraph 0017, executable code captured and forms part of captured DOM component; paragraph 0022, user capturing DOM objects from websites which provide desired user interfaces; paragraph 0037, captured instantiable DOM components stored, including executable code and metadata defining inputs and outputs for instantiable executable DOM components; paragraph 0044, user selection to harvest DOM component associated with item of rendered web content; DOM component includes renderable element of web content rendered via display; paragraph 0045, identification of DOM representation of renderable element of web content within DOM representation; paragraph 0046, determining whether associated executable code is available/accessible; paragraph 0047, extracting the requested DOM component from the web content source, including any associated executable code, and storing the extracted DOM component as a reusable DOM component; paragraph 0052, harvesting DOM components);
that the generated user interface element comprises the extracted executable code (e.g. paragraph 0017, executable code captured and forms part of captured DOM component; paragraph 0044, DOM component includes renderable element of web content rendered via display; paragraph 0047, extracting the requested DOM component from the web content source, including any associated executable code);
that the displaying of the user interface element and retrieved data is performed by executing, by the embedded browser, the extracted executable code of the user interface element so as to display the retrieved data associated with the portion of the network application (e.g. paragraph 0014, reusable DOM components rendered as DOM objects, along with underlying executable code; paragraph 0021-0022, captured DOM objects from different websites integrated an utilized by user as part of an impromptu run-time application; paragraph 0058, instantiating DOM user interface components/objects associated with DOM object based upon metadata that defines I/O attributes; paragraph 0059, rendering instantiated DOM user interface objects; integrating DOM objects, building DOM application and configuring for execution based on user selections of reusable DOM components; paragraph 0063, receiving user input associated with DOM application, in association with rendered representation of instantiated DOM user interface component; paragraph 0064, providing user input to instantiated DOM object, receiving and rendering output from instantiated DOM object on display).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Jambou, Teng, and Bou-Ghannam in front of him to have modified the teachings of Jambou (directed to custom widgets based on GUIs of applications) and Teng (directed to providing a hosted application as a web widget), to incorporate the teachings of Bou-Ghannam (directed to a DOM application framework permitting capture, creation, and reuse of DOM objects) to include the capability to extract, from a web application/page, a DOM element including its executable code, such that the extracted DOM element is reusable as a portable application component, and when used in an executable DOM application, the extracted DOM element is rendered by executing the DOM element (i.e. which includes executable code), including its associated user interfaces, such that user inputs may be received and corresponding outputs to the user inputs may be rendered on the display.  One of ordinary skill would have been motivated to perform such a modification in order to provide the capability for a user to capture and integrate remote and local DOM objects, facilitating the formation of DOM applications on the fly using functionality strung from multiple websites into higher level components/functionality, and to perform prompt capture, creation, and reuse of DOM objects for application generation as described in Bou-Ghannam (paragraphs 0018 and 0024).
Jambou, Teng, and Bou-Ghannam do not explicitly disclose transmitting, by the client application, the extracted executable code of the user interface element to a second client device, the extracted executable code configured to cause the second client device to retrieve the data associated with the portion of the network application and execute the extracted executable code so as to display the user interface element and the retrieved data.
However, Skripa teaches transmitting, by the client application, the extracted executable code of the user interface element to a second client device, the extracted executable code configured to cause the second client device to retrieve the data associated with the portion of the network application and execute the extracted executable code so as to display the user interface e.g. paragraph 0007, user defining area of webpage via user input for capture, rendering captured content in window, receiving metadata describing location of capture area, creating markup tags configured to render captured web content corresponding to the capture area, transmitting markup tags configured to render captured web content to user devices; paragraph 0009, interface window configured to render web content provides any functionality associated with the web content; paragraph 0012, sharing captured web content by providing markup tags to one or more other user devices, social networking or personal start page websites, or email; paragraph 0117, webpage markup tags browser how to render web content for presentation; paragraph 0119, code/software such as JavaScript/Ajax embedded in HTML of webpage, scripts, etc.; paragraph 0120-0121, describing various contents of web pages, including applets, complex interactive information; paragraph 0130, user specifying webpage portion and capturing it; storing data for capture area which allows it to be recreated, including associated functionality; sharing captured content with other users by retrieving the data and providing it via message allowing recipient to access or interact with the captured content; paragraph 0140, inserting interface window for presenting captured web content in body of email; paragraph 0142-0143, caching webpage content and capturing content from cached page; paragraph 0154, formatting metadata into data configured to present the captured web content in an interface window of the client device, such as markup tags or well-formed HTML configured to present the portion of the webpage described by the metadata; paragraph 0159, capture metadata used to display captured web content; using markup tags received from content provider system or caching server; paragraph 0164, captured web content rendered in window includes the functionality associated with the web content; paragraph 0166, creating electronic communication to share captured content with other users via their client user devices, including custom widget viewport presenting the content in message, sending message; receiving user rendering captured content in associated client device, including via interface window rendered directly in message; paragraph 0177, captured content displayed using well formed HTML including markup tags; paragraph 0195, describing share interface as shown in Fig. 14, email share interface, sharing captured area with other user via email, including link to captured area, captured area included in email sent to recipient; creating and sending link to captured area to specified recipient; paragraph 0199-0202, sharing captured content with other users by number of different services, including instant messaging, email, texting, etc.; as shown in Fig. 18, when URL/capture ID of captured content is shared with another user, it is then received and selected by the user via their user device and capture metadata is retrieved, and the capture area is displayed either as a popup widget, a widget in the page, etc.; paragraph 0206, sharing captured content via social networking service provider websites, where user captures web content and invokes sharing event; paragraph 0207, user posting captured content to social networking site to share with others, including by displaying captured live/cached content; paragraph 0251, user selecting and saving content for future use; user interacting with the portion; sharing selected content via email, social media, other means, focusing another user’s attention to the desired content; i.e. where, after a portion of a website, which may include executable code, is selected and extracted, the user may choose to share this extracted portion of the website with another user at another device and the shared portion may include code, such as markup language, for causing the selected portion to be reproduced on the display of the other device, including by retrieving the corresponding content and executing the corresponding included functionality associated with the portion at the other device).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Jambou, Teng, Bou-Ghannam, and Skirpa in front of him to have modified the teachings of Jambou (directed to custom widgets based on GUIs of applications), Teng (directed to providing a hosted application as a web widget), and Bou-Ghannam (directed to a DOM application framework permitting capture, creation, and reuse of DOM objects), to incorporate the teachings of Skirpa (directed to web content capturing, packaging, and distribution) to include the capability to, after extracting the content/code of the user interface element, share the extracted content/code with another user/device such that the other user/device is able to see the user interface element and data by retrieving the data for the selected application portion and executing the extracted code.  One of ordinary skill would have been motivated to perform such a modification in order to provide focused cataloging and easy retrieval of information gathered from the World Wide Web, including efficient means of navigating web site content by permitting the user to go directly to a portion of a website which they find useful without having the distraction of other content as described in Skirpa (paragraph 0251).
With respect to claims 2 and 12, Jambou in view of Teng, further in view of Bou-Ghannam, further in view of Skirpa teaches all of the limitations of claims 1 and 11 as previously discussed, and Jambou further teaches wherein the user interface element comprises an icon or thumbnail displaying the retrieved data associated with the portion of the network application (e.g. paragraph 0018, user defined box 103 is main area that will be displayed by the generated widget on the display; paragraph 0022, toolbar buttons displayed in widget; paragraph 0027, grabbing relevant portion of application GUI and displaying within widget; i.e. the user-generated widget displays a user-selected portion of an application, which comprises a plurality of icons (along with other content, as shown in Fig. 1, e.g. envelope icons in mail application; alternatively, toolbar buttons displayed within widget, etc.), where the displayed content is received from the application and displayed within a window generated to contain the widget as cited previously; see also widget 404 of Fig. 4, which comprises at least a magnifying glass icon).
With respect to claims 3 and 13, Jambou in view of Teng, further in view of Bou-Ghannam, further in view of Skirpa teaches all of the limitations of claims 1 and 11 as previously discussed, and Jambou further teaches the client application is further configured to perform the method further comprising: 
periodically retrieving, by the client application, updated data associated with the portion of the network application (e.g. paragraph 0027, displaying corresponding portion of application GUI on display regardless of whether widget executes on remote device; grabbing relevant portion of display; periodically refreshing by sending portions of GUI to corresponding widget; paragraph 0038, periodically sending updates of relevant portions of GUI to widget); and 
updating the display of the user interface element with the retrieved updated data associated with the portion of the network application (e.g. paragraph 0027, periodically refreshing GUI of the widget with corresponding portions of application GUI; paragraph 0037, periodically refreshing widget with current GUI content; paragraph 0038, periodically refreshing widget).
Jambou does not explicitly disclose that the updating of the display is performed by the embedded browser. However, Teng teaches that the updating of the display is performed by the embedded browser (e.g. paragraph 0008, providing remoted application to client device over a network, such as through a web browser, where application is included as a web widget within a web application; paragraph 0009, real time updates based on user input; paragraph 0012, client comprises browser including application engine performing operations related to communication between client and web server for providing remoted application to browser; paragraph 0013, viewing stream of remoted application in web widget through browser).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Jambou, Bou-Ghannam, Skirpa, and Teng in front of him to have modified the teachings of Jambou (directed to custom widgets based on GUIs of applications), Skirpa (directed to web content capturing, packaging, and distribution), and Bou-Ghannam (directed to a DOM application framework permitting capture, creation, and reuse of DOM objects), to incorporate the teachings of Teng (directed to providing a hosted application as a web widget) to include the capability to perform the updating of the display of a user-defined widget displaying a portion of a remote application via an embedded browser.  One of ordinary skill would have been motivated to perform such a modification in order to provide improved techniques of providing resource-intensive applications over the web which reduce the usage of local resources as described in Teng (paragraph 0002).
Claims 4, 5, 10, 14, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jambou in view of Teng, further in view of Bou-Ghannam, further in view of Skirpa, further in view of Ma (US 20140359490 A1).
With respect to claims 4 and 14, Jambou in view of Teng, further in view of Bou-Ghannam, further in view of Skirpa teaches all of the limitations of claims 3 and 13 as previously discussed, and Jambou further teaches the client application is further configured to perform the method: 
wherein periodically retrieving updated data associated with the portion of the network application and updating the display of the user interface element is performed at a first periodic rate (e.g. paragraph 0027 and 0037-0038, periodically refreshing GUI of widgets; paragraph 0046, widgets have associated metadata including refresh rates); and 
further comprising: 
displaying a second user interface element and retrieved data associated with a portion of a second network application (e.g. paragraph 0023, displaying content received from corresponding virtual display within created window for widget; as noted in paragraph 0023 and shown in Fig. 2, a plurality of widgets corresponding to a plurality of different applications are displayed based on content received from the virtual displays of the plurality of corresponding applications); 
periodically retrieving, by the client application, updated data associated with the portion of the second network application at a second periodic rate (e.g. paragraph 0027, displaying corresponding portion of application GUI on display regardless of whether widget executes on remote device; grabbing relevant portion of display; periodically refreshing by sending portions of GUI to corresponding widget; paragraph 0038, periodically sending updates of relevant portions of GUI to widget; paragraph 0046, widgets have associated metadata including refresh rates; i.e. as described above, a plurality of widgets corresponding to a plurality of applications are displayed, and each widget is periodically refreshed according to its associated refresh rate); and 
updating the display of the second user interface element with the retrieved updated data associated with the portion of the second network application (e.g. paragraph 0027, periodically refreshing GUI of the widget with corresponding portions of application GUI; paragraph 0037, periodically refreshing widget with current GUI content; paragraph 0038, periodically refreshing widget; i.e. as described above, a plurality of widgets corresponding to a plurality of applications are displayed, and each widget is periodically refreshed on the display).
Jambou does not explicitly disclose that the displaying and updating the display is performed by the embedded browser.  However, Teng teaches that the displaying and updating the display is performed by the embedded browser (e.g. paragraph 0008, providing remoted application to client device over a network, such as through a web browser, where application is included as a web widget within a web application; paragraph 0009, real time updates based on user input; paragraph 0012, client comprises browser including application engine performing operations related to communication between client and web server for providing remoted application to browser; paragraph 0013, viewing stream of remoted application in web widget through browser).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Jambou, Bou-Ghannam, Skirpa, and Teng in front of him to have modified the teachings of Jambou (directed to custom widgets based on GUIs of applications), Skirpa (directed to web content capturing, packaging, and distribution), and Bou-Ghannam (directed to a DOM application framework permitting capture, creation, and reuse of DOM objects), to incorporate the teachings of Teng (directed to providing a hosted application as a web widget) to include the capability to perform the updating of the display of a user-defined widget displaying a portion of a remote application via an embedded browser.  One of ordinary skill would have been motivated to perform such a modification in order to provide improved techniques of providing resource-intensive applications over the web which reduce the usage of local resources as described in Teng (paragraph 0002).
Jambou and Teng do not explicitly disclose that the second periodic rate is different from the first periodic rate.  However, Ma teaches that the second periodic rate is different from the first periodic rate (paragraph 0020, widget on device monitors webpage, such as widget 226 as shown in Figs. 2D-E; paragraph 0021, obtaining current summary information of webpage in accordance with predetermined monitoring frequency e.g. every 15, 30, 60 etc. minutes; user is enabled to adjust monitoring frequency; paragraph 0025, describing Fig. 2H, user establishing different monitoring frequencies for different sub blocks of web page; compare with specification of instant application, page 45 line 24, indicating that the network application may be a web page).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Jambou, Teng, Bou-Ghannam, Skirpa, and Ma in front of him to have modified the teachings of Jambou (directed to custom widgets based on GUIs of applications), Bou-Ghannam (directed to a DOM application framework permitting capture, creation, and reuse of DOM objects), Skirpa (directed to web content capturing, packaging, and distribution), and Teng (directed to providing a hosted application as a web widget), to incorporate the teachings of Ma (directed to notifying a user 
With respect to claims 10 and 20, Jambou in view of Teng, further in view of Bou-Ghannam, further in view of Skirpa teaches all of the limitations of claims 1 and 11 as previously discussed.  Jambou and Teng do not explicitly disclose wherein the user interface element further comprises an identification of the network application.  However, Ma teaches wherein the user interface element further comprises an identification of the network application (e.g. Figs. 2C, 2D, 2I, showing widget displaying webpage summary information including a page name portion, i.e. “Webpage: Tuba Review,” “Website: Today’s News,” “Tencent Entertainment,” etc.; paragraph 0045, widget 226 includes title field 230-1 corresponding to information in header of webpage; paragraph 0058, page name portion of widget; paragraph 0061, summary information of webpage includes page name; compare with specification of instant application, page 45 line 24, indicating that the network application may be a web page).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Jambou, Teng, Bou-Ghannam, Skirpa, and Ma in front of him to have modified the teachings of Jambou (directed to custom widgets based on GUIs of applications), Bou-Ghannam (directed to a DOM application framework permitting capture, creation, and reuse of DOM objects), Skirpa (directed to web content capturing, packaging, and distribution), and Teng (directed to providing a hosted application as a web widget), to incorporate the teachings of Ma (directed to notifying a user of updated content for a webpage monitored and displayed via a widget) to include the capability to display an identification of the source network application (i.e. such as a web page) within a widget associated with the application and 
With respect to claims 5 and 15, Jambou in view of Teng, further in view of Bou-Ghannam, further in view of Skirpa teaches all of the limitations of claims 1 and 11 as previously discussed, and Jambou further teaches the client application is further configured to perform the method: 
wherein receiving the selection of the portion of the network application comprises receiving the selection of the portion of the network application, by a user (e.g. paragraph 0023, user generating widgets using widget application, defining area of GUI of application to serve as viewable portion of widget; widget application mapping user touch/mouse coordinates to define area to set of points defining viewable area for resulting widget; paragraphs 0055, 0060-0061 as cited above, indicating that the application which is the basis of the user-created widget may be an application executing on a remote server/cloud); and 
wherein retrieving data associated with the portion of the network application further comprises retrieving data, specific to the user, associated with the portion of the network application (e.g. paragraph 0018, describing Fig. 1, user selecting box 103 within email application to display within widget; paragraph 0023, user generating/defining area of GUI of application to show in widget, content received from corresponding virtual display of the selected application; i.e. as shown in Fig. 1, the selected portion of the application, such as an email application, shows data specific to the user, such as emails received at the user’s email account; in addition, the retrieved and displayed data is specific to the user because has been specifically selected by this particular user for display within the widget).
Teng additionally teaches that the embedded browser receives user inputs generally, but neither Jambou nor Teng explicitly disclose that the embedded e.g. paragraph 0020, describing Fig. 2B, user selects affordance within web browser to monitor displayed webpage; paragraph 0023, in response to receiving user input corresponding to request to monitor webpage, presenting affordance for monitoring discrete portions of webpage; paragraph 0024, receiving input to monitor portions of webpage, starting monitoring; paragraph 0030, displaying widget/update indicator; compare with specification of instant application, page 45 line 24, indicating that the network application may be a web page; i.e. the user selects, via a browser application, a webpage and specific portions within the webpage to be presented via widget, where a webpage is equivalent to a network application as described in the instant application’s specification)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Jambou, Teng, Bou-Ghannam, Skirpa, and Ma in front of him to have modified the teachings of Jambou (directed to custom widgets based on GUIs of applications), Bou-Ghannam (directed to a DOM application framework permitting capture, creation, and reuse of DOM objects), Skirpa (directed to web content capturing, packaging, and distribution), and Teng (directed to providing a hosted application as a web widget), to incorporate the teachings of Ma (directed to notifying a user of updated content for a webpage monitored and displayed via a widget) to include the capability to receive the user input selecting the particular portion of the network application to be presented within the widget (i.e. as taught by both Jambou and Ma), through the browser (i.e. as taught by Ma).  One of ordinary skill would have been motivated to perform such a modification in order to provide the capability to obtain updated content from a network application (i.e. such as a webpage) more effectively and efficiently, improving timeliness while avoiding frequent/constant monitoring and reducing energy consumption as described in Ma (paragraph 0059).
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jambou in view of Teng, further in view of Bou-Ghannam, further in view of Skirpa, further in view of Ma, and further in view of Allen et al. (US 20080082627 A1).
With respect to claims 6 and 16, Jambou in view of Teng, further in view of Bou-Ghannam, further in view of Skirpa, further in view of Ma teaches all of the limitations of claims 5 and 15 as previously discussed.  Jambou, Teng, Bou-Ghannam, Skirpa, and Ma do not explicitly disclose:
wherein receiving the selection of the portion of the network application comprises further comprises receiving authentication credentials of the user, by the client application, responsive to selection of the portion of the network application; and 
wherein retrieving data, specific to the user, associated with the portion of the network application further comprises retrieving the data, by the client application from the application server, using the authentication credentials of the user.
However, Allen teaches:
wherein receiving the selection of the portion of the network application comprises further comprises receiving authentication credentials of the user, by the client application, responsive to selection of the portion of the network application (e.g. paragraph 0060, user-created service module being wrapped into widget container; user allowed to insert user-created service module when user has been authenticated; paragraph 0084, information necessary for authentication, such as username and password, collected); and 
wherein retrieving data, specific to the user, associated with the portion of the network application further comprises retrieving the data, by the client application from the application server, using the authentication credentials of the user (e.g. paragraph 0020, widget container host is a centralized management component that coordinates sending of widget containers; paragraph 0024, metadata parameters and values used to customize widget container or component and are stored in memory 105 of widget container host; paragraph 0027, user interface to defined widget integrated into widget container host; paragraph 0055, application server controlled by widget container host; paragraph 0107, viewer credentials including identifier, username, and password, collected when widget container requested, and then used to find viewer metadata; paragraph 0118, metadata parameter values used to identify widget, service module, and/or widget container for execution or display; i.e. widgets customized via user interface and saved as metadata parameters, where the metadata parameters comprise data specific to a user (i.e. the user defining the customization) and are accessed using user credentials).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Jambou, Teng, Bou-Ghannam, Skirpa, Ma, and Allen in front of him to have modified the teachings of Jambou (directed to custom widgets based on GUIs of applications), Bou-Ghannam (directed to a DOM application framework permitting capture, creation, and reuse of DOM objects), Skirpa (directed to web content capturing, packaging, and distribution), Ma (directed to notifying a user of updated content for a webpage monitored and displayed via a widget), and Teng (directed to providing a hosted application as a web widget), to incorporate the teachings of Allen (directed to widget container/widget tracking and metadata manipulation) to include the capability to user credentials, permit a user to define various customizations and metadata values defining a widget, and utilize the user credentials in order to identify metadata as needed to determine widgets and widget customizations for display to the user.  One of ordinary skill would have been motivated to perform such a modification in order to fulfil a need in the art for a method for collecting and manipulating data related to content that is combined with a service by generating a widget container to be executed at a device in response to accessing a reference to the widget container as described in Allen (paragraphs 0002-0003).
	
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain,” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting in re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (GCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co, v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F,3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir, 2005): Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361,47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY STANLEY whose telephone number is (469)295-9105. The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEREMY L STANLEY/Primary Examiner, Art Unit 2179